
	
		I
		112th CONGRESS
		1st Session
		H. R. 2732
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Bishop of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for
		  temporary student loan debt conversion authority.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Simplification and
			 Opportunity Act of 2011 .
		2.Temporary student loan
			 debt conversion authority
			(a)Repeal
				(1)In
			 generalSection 459A of the Higher Education Act of 1965 (20
			 U.S.C. 1087i–1) is repealed.
				(2)Conforming
			 amendmentsPart D of the Higher Education Act of 1965 (20 U.S.C.
			 1087a et seq.) is amended—
					(A)in section 451(a)
			 (20 U.S.C. 1087a), by striking (1) to make loans to all eligible
			 students (and the eligible parents of such students) in attendance at
			 participating institutions of higher education selected by the Secretary, to
			 enable such students to pursue their courses of study at such institutions
			 during the period beginning July 1, 1994; and (2) for purchasing loans under
			 section 459A. and inserting to make loans to all eligible
			 students (and the eligible parents of such students) in attendance at
			 participating institutions of higher education selected by the Secretary, to
			 enable such students to pursue their courses of study at such institutions
			 during the period beginning July 1, 1994.; and
					(B)in section
			 459B(a)(2)(B) (20 U.S.C. 1087i–2(a)(2)(B)), by striking purchased by the
			 Secretary pursuant to section 459A and inserting purchased by
			 the Secretary pursuant to section 459A under the terms of that provision in
			 effect on or before June 30, 2010, or converted by the Secretary pursuant to
			 section 459A.
					(b)Student loan
			 debt conversionPart D of title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1087a et seq.) is amended by inserting after section 459 the
			 following:
				
					459A.Temporary
				authority to convert student loan debt
						(a)In
				general
							(1)AuthorityThe Secretary shall, at the request of an
				eligible borrower (as described in subsection (b)), convert an eligible student
				loan debt (as described in subsection (c)) into a Federal debt by paying the
				holder of the eligible student loan the outstanding balance of principal and
				interest on that loan, and the borrower shall enter into an agreement to repay
				to the Secretary the amount advanced to convert the debt to a Federal
				debt.
							(2)Duration of
				authorityThe Secretary shall convert eligible student loan debt
				under this section for those eligible borrowers whose applications for
				conversion are received on or after January 1, 2012, and before October 1,
				2012.
							(3)Designation of
				loanThe repayment obligation of the borrower whose eligible
				student loan debt was repaid by the Secretary and converted to a Federal debt
				under this section shall be referred to as a FFEL Debt Conversion
				Loan.
							(b)Eligible
				borrowerA borrower is eligible for a FFEL Debt Conversion Loan
				if the borrower, in addition to the loans described in subsection (c), has an
				outstanding loan that was made under this part, or an outstanding loan that was
				purchased by the Secretary pursuant to section 459A under the terms of that
				provision in effect on or before June 30, 2010.
						(c)Eligible student
				loan debtA student loan of an eligible borrower is eligible for
				payment by a FFEL Debt Conversion Loan if—
							(1)the loan was made,
				insured, or guaranteed under part B, and not previously purchased by the
				Secretary pursuant to section 459A under the terms of that provision in effect
				on or before June 30, 2010;
							(2)the loan is not in
				default; and
							(3)the loan is not
				delinquent for 270 days or more.
							(d)Terms and
				conditions of debt conversion loans
							(1)Continuation of
				termsA FFEL Debt Conversion Loan shall be repayable by the
				borrower under the same terms and conditions as were applicable under the
				promissory note signed by the borrower for the eligible student loan debt being
				repaid by the Secretary under this section, including such terms as applied
				when the borrower entered repayment, and the availability of grace periods and
				deferments.
							(2)Aggregate loan
				limitsNotwithstanding any other provision of this title, a FFEL
				Debt Conversion Loan shall be included in the calculation of the aggregate loan
				limit that was applicable to the borrower's eligible student loan for which the
				FFEL Debt Conversion Loan was obtained.
							(3)Other
				terms
								(A)FFEL
				termsOther borrower benefits offered by the originating lender
				or the holder of the eligible student loan being repaid that are not specified
				in part B or in the borrower's promissory note for that loan are not available
				with respect to a FFEL Debt Conversion Loan.
								(B)Direct loan
				termsExcept as provided in paragraph (5), benefits offered only
				for loans made under this part are not available with respect to a FFEL Debt
				Conversion Loan.
								(4)Fees
								(A)No fees imposed
				by SecretaryThe Secretary shall not charge the borrower any
				origination or other fee for the making of a FFEL Debt Conversion Loan.
								(B)No fees imposed
				by holder of eligible student loan debtNotwithstanding any other
				provision of law, the holder of an eligible student loan shall not charge the
				Secretary or the borrower any origination or other fee, including any fee for
				providing the information described in subsection (e), for the conversion of
				the eligible student loan debt to a FFEL Debt Conversion Loan.
								(5)FFEL debt
				conversion benefitsThe Secretary may offer benefits to a
				borrower of a FFEL Debt Conversion Loan, in an amount that shall not exceed 2
				percent of the amount advanced on the FFEL Debt Conversion Loan, which may
				include payments to borrowers, reductions in the outstanding principal and
				interest on the FFEL Debt Conversion Loan, or such other benefits as the
				Secretary may establish.
							(e)Information from
				holders of student loan debt eligible for conversionA holder of
				an eligible student loan shall promptly provide the Secretary with the amount
				outstanding and such other information as may be needed to convert that debt
				under this section.
						(f)NotificationNot
				later than December 1, 2011, the Secretary shall notify eligible
				borrowers—
							(1)of their
				eligibility to convert an eligible student loan debt under this section;
				and
							(2)of the time frame
				for applying for such
				conversion.
							.
			(c)Conforming
			 amendments
				(1)Cohort default
			 rateSection 435(m)(2) of the Higher Education Act of 1965 (20
			 U.S.C. 1085(m)(2)) is amended by adding at the end the following:
					
						(E)For purposes of
				this subsection, a borrower who obtains a FFEL Debt Conversion Loan under
				section 459A shall continue to be considered as having entered repayment on the
				date the borrower entered repayment on the eligible student loan debt that was
				repaid by the Secretary and converted to a Federal debt under that
				section.
						.
				(2)ContractsSection
			 456(b) of the Higher Education Act of 1965 (20 U.S.C. 1087f(b)) is
			 amended—
					(A)in paragraph (2),
			 by inserting , converted, after made; and
					(B)in paragraph (3),
			 by inserting , converted, after made.
					(3)Federal
			 consolidation loansSection 428C(a)(4)(C) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078–3(a)(4)(C)) is amended by inserting or
			 converted after made.
				(4)Income-based
			 repaymentSection 493C of the Higher Education Act of 1965 (20
			 U.S.C. 1098e) is amended—
					(A)in subsection
			 (a)(3)(A), by inserting converted, after
			 made,;
					(B)in subsection
			 (b)(1), by inserting converted, after made,;
			 and
					(C)in subsection (c),
			 by inserting converted, after made,.
					(d)Inapplicability
			 of title IV negotiated rulemaking and master calendar
			 exceptionSections 482(c) and 492 of the Higher Education Act of
			 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the amendments made by this
			 section, or to any regulations promulgated under those amendments.
			(e)Annual cost
			 estimateNotwithstanding any other provision of this Act or an
			 amendment made by this Act, the Secretary of Education shall carry out the
			 requirement of section 459A(e)(3) of the Higher Education Act of 1965, as in
			 effect on the day before the date of enactment of this Act, with respect to the
			 annual cost estimates required to be submitted not later than February 15,
			 2012.
			(f)Funds for
			 Federal Pell GrantsThe proceeds to the Federal Government from
			 the temporary authority to convert student loan debt provided by the amendments
			 made by this Act shall be used to carry out Federal Pell Grants under section
			 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a).
			
